Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145668                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 145668
                                                                    COA: 303727
                                                                    Jackson CC: 10-005752-FC
  AMANDA SUE BALL,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2012                    _________________________________________
           p1023                                                               Clerk